Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 9/03/2021 with respect to the 35 U.S.C. 103(a) rejection(s) of claim 1, 2, 4 and 7-10 stand rejected as being allegedly unpatentable over Guo (U.S. 9,268,784, hereafter “Guo’”’), in view of Makhov (U.S. 2017/0060694, hereafter “Makhov”), and further in view of Polyakov (U.S. 8,863,284, hereafter “Polyakov’”) have been fully considered but not are persuasive.  
Applicant alleges receiving metadata for suspicious files for which a security status could not be determined, as in Polyakov, fails to teach "extracting from one or more data sources metadata associated with an instance of malware" More specifically, Polyakov only teaches metadata associated with suspicious files with an inconclusive security status, which does not teach "an instance of malware" (emphasis added), much less "extracting from one or more data sources metadata associated with an instance of malware". Examiner respectfully disagrees.
	Applicant’s specification paragraph 0010 discloses “In this way, secure access permissions may be set for data determined to be susceptible to a malware attack. This may minimize an impact of a malware attack involving the data, which may improve a functioning of computer devices that store and utilize the data.”
Applicant specification on Fig 5 and paragraph 0077 discloses “As shown in FIG. 5, method 500 may initiate with operation 502, where a sensitivity level is determined for an instance of data. In one aspect, the instance of data may include a file, an object, etc. For example, the instance of data may include textual data, video data, image data, audio data, etc. In another aspect, the sensitivity level may be determined for the instance of data in response to the creation or modification (e.g., editing, etc.) of the instance of data”
	Applicant’s specification on Fig. 7 and paragraph 0108 “Additionally, method 700 may proceed with operation 704, where the instance of data and metadata associated with the instance of data are analyzed. In one aspect, the metadata associated with the instance of data may be stored with the instance of data during the creation or modification of the instance of data.”
	Applicant’s specification on Fig. 8, paragraph 0114 discloses “As shown in FIG. 8, method 800 may initiate with operation 802, where metadata associated with a data threat is determined. In one aspect, the metadata associated with the data threat may be extracted from one or more data sources. In another aspect, the one or more data sources may include one or more news sources, one or more blog posts, one or more social media posts, etc. In yet another aspect, the one or more data sources may be parsed in order to identify the metadata associated with the data threat.”
	
	Applicant’s specification discloses analyzing data that is susceptible to a malware attack. This does not mean that the data is an instance of malware but can be compromised by malware. Only in Fig. 8 discloses metadata associated with a data 
	Applicant’s specification on paragraph 0121 discloses “Additionally, in one aspect, one or more security aspects of the stored instance of data may be adjusted in response to determining that the stored instance of data is susceptible to the data threat, based on the comparing.” Therefore, the Examiner needs clarity to whether the data threat is potentially a threat or an instance of malware to avoid the claim containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claims state the extracting data from one or more data sources metadata associated with an instance of malware which means an active or known virus/ransomware file which is not clearly stated within the Applicants’ specification. Examiner request the Applicant point out within the specification where the extracted data is already identified as malware. For example, Applicant’s specification on paragraph 0085 discloses “Furthermore, in one aspect, the sensitivity level for the instance of data may indicate a malware sensitivity of the instance of data, and may be indicate a risk of the instance of data being susceptible to one or more instances of malware (e.g., ransomware, etc.). For example, a predetermined malware threat may be associated with of predetermined threat metadata. In another example, if the metadata associated with the instance of data, as well as the additional metadata determined for the instance of data resulting from the analysis of the instance of data matches all or a predetermined percentage of the predetermined threat metadata, the instance of data may be determined to be susceptible to the predetermined malware threat, and may be assigned a predetermined sensitivity level.” This paragraph is stating identifying if an instance is sensitive to or susceptible to malware and determining a match threshold between threat metadata and the instance to adjust a sensitivity level. This does not state the instance of data is actually an identified threat. This can be mere a word doc that is unlocked and stating this is potential susceptible to an attack based on comparing known threat characteristics of data that have been attacked. Therefore, Examiner request the further clarification between the claims and the specification.

Polyakov discloses on Col. 3 Lines 61- Col. 4 Line 7 “In some circumstances Client Data 112 will include malicious or potentially malicious files (e.g., where those files are generated or downloaded by one of Client Applications 110). Security Module 114 analyzes Client Data 112 to determine a security status of Client Data 112 (e.g., monitoring client data for malicious or potentially malicious files), optionally using one or more threat identification heuristics. Information about suspicious files is stored as Threat-Identification Information 116, which includes information identifying suspicious files (e.g., a hash or unique identifier) and, optionally, metadata related to the suspicious files.” This clearly states that Polyakov analyzes malicious files and metadata of malicious files. 
 
Applicant further respectfully alleges that the above excerpt from Polyakov discloses "analyz[ing]... the metadata using threat-identification information," where "the threat-identification information is not available at the client" when "the threat-identification information [includes] private virus definitions or heuristics that are too computationally intensive to run at the client computer without substantial negative impacts on user experience," where "a subset of the suspicious files [is identified] as potentially malicious files" (Col. 11, line 59 - Col. 12, line 15 - emphasis added). 
However, disclosing that suspicious file metadata is analyzed using threat identification information that may include virus definitions or heuristics to determine potentially malicious files, as in Polyakov, fails to teach "determining a sensitivity level for an instance of data by comparing the metadata associated with the instance of malware to metadata associated with the instance of data" (emphasis added), as claimed by applicant. 
More specifically, Polyakov only generally teaches that virus definitions/heuristics are used to analyze suspicious file metadata to determine potentially malicious files, which does not teach the determination of a "sensitivity level for an instance of data by comparing the metadata associated with the instance of malware to metadata associated with the instance of data" (emphasis added), as specifically claimed by applicant. Examiner respectfully disagrees.

Polyakov discloses on Col. 11 Line 66- Col. 12 Line 15 “After analyzing the metadata, the server system identifies (618) a subset of the suspicious files as potentially malicious files based on the results of the analysis and the server system (e.g., with Client Data Retrieval Module 136) requests (620) authorization to receive the potentially malicious files from the client. In response to the request, upon authorization for the server system (e.g., by File Transfer Authorization Module 124 in FIGS. 1 and 2) to receive the potentially malicious files from the client, the server system automatically receives (622) one or more potentially malicious files from the client, where transmission of the one or more potentially malicious files from the client to the server system was authorized (e.g., by security personnel such as a human system administrator or by an automated process at the computer system at Security Manager System 104) based on a confidentiality level of the potentially malicious files.” 
Polyakov further discloses on Col. 12 Line 16-42 “In some aspects, authorization for the server system to receive a respective potentially malicious file from the client is (624) generated automatically at the client in accordance with a determination that predetermined authorization criteria are met for the respective potentially malicious file (e.g., the predetermined authorization criteria are met when the client determines that the respective potentially malicious file has an internal security rating below a predetermined threshold and/or is not from a storage location that is associated with particularly sensitive information). In some aspects, the server system sends a request for a first potentially malicious file and second potentially malicious file to the client, and the client determines that the first potentially malicious file does not meet the authorization criteria and determines that the second potentially malicious file does meet the authorization criteria. In some aspects, in response to the request for the first and second potentially malicious files, the server system automatically transmits (sends) the second potentially malicious file and blocks transmission of the first otentially malicious files whose transmission was blocked are flagged for manual review by a user of the client (e.g., a file security manager at a corporate client reviews any potentially malicious files that have been identified as possibly including sensitive corporate information and the file security manager can make a final determination as to whether or not the blocked file includes sensitive corporate information).” 
The internal security rating threshold and failing the authorization criteria such as containing sensitive corporate information clearly determines the sensitivity level for the instance of data by comparing metadata (authorization criteria) with malware instance of data. For the reasons above, the rejection is maintained.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 8/05/2021 was filed after the mailing date of the non-final on 6/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
4. 	Claims 2, 6, 16, 22-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. 	Claims 1, 4, 7-12, 14, and 17-21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 9,268,784 hereinafter Guo in view of U.S. Publication No. 20170060694 hereinafter Makhov, and further in view of U.S. Patent No. 8,863,284 hereinafter Polyakov.

As per claim 1, Guo discloses:
A hardware-implemented method (Col. 2, Lines 17-16 “A technique to assign backup data to one of a plurality of deduplication nodes is described herein’), comprising:

determining a sensitivity level for an instance of data (Col. 7 Lines 49- 53 “In some embodiments, a company (e.g., which uses a distributed deduplication backup system) may have specific handling requirements for some backup data where it may be desirable to bypass the assignment technique described herein. The following figure describes an example scenario in which backup data which is flagged is assigned to a node according to a policy.” Col. 7 Lines 54-67 “At 700, it is determined if the backup data being processed is flagged. For example, backup data from certain source organizations within the hospital (e.g., Medical Department and Billing Department) may be flagged whereas backup data from other source organizations (e.g., Facilities Department and Fluman Resources Department) is not flagged. In some embodiments, backup data is determined to be flagged at 700 if certain metadata field(s) is/are certain values. For example, backup data may be determined to be flagged if it comes from certain source organizations (e.g., the backup data is determined to be flagged if it comes from the Medical Department or the Billing Department, but it is determined to be not flagged if it comes from the Facilities Department or the Human Resources Department).” Col. 8 Lines 38-62 “In various embodiments, various management policies which are appropriate for the backup data assigned to that node may be enforced at storage nodes 808 and 810. For example, a hospital may be required by law to retain medical records for 10 years. To ensure this requirement is satisfied, a retention policy may be enforced at medical storage node 808, which ensures that the backups of the medical records are kept for at 
comparing the sensitivity level to one or more policies (Col. 8 Lines 7- 21 “Otherwise, if the backup data is flagged at 700, backup data is assigned to a storage node based at least in part on a policy for flagged backup data at 708. In some embodiments, the policy is to assign the backup data to a storage node associated with a particular source organization. For example, backup data having a source organization of "Medical Department" is assigned to a storage node associated with that source organization and backup data having a source organization of "Billing Department" is assigned to a storage node associated with the billing department. Assigning flagged backup data to a storage node according to a policy may permit specific security, privacy, and/or retention requirements to be enforced at that node, ensuring that backup data is properly managed (e.g., protected, archived, etc.).”) 

Guo does not disclose:

extracting from one or more data sources metadata associated with an instance of malware
determining a sensitivity level for an instance of data by comparing the metadata associated with the instance of malware to metadata associated with the instance of data
immediately performing a backup of the instance of data in response to determining that results of the comparing indicate that the instance of data is to be immediately backed up and
associating the instance of data with a predetermined schedule in response to determining that the results of the comparing indicate that the instance of data is to be backed up according to the predetermined schedule 

Makhov discloses:
immediately performing a backup of the instance of data in response to determining that results of the comparing indicate that the instance of data is to be immediately backed up and associating the instance of data with a predetermined schedule in response to determining that the results of the comparing indicate that the instance of data is to be backed up according to the predetermined schedule (para 0029 “In one exemplary aspect, the system 100 may operate in the following manner: a system administrator of a corporate network (not shown) may specify different danger events that the Backup Management System 102 needs to monitor. In addition, the system administrator Para 0038-0041 “Backup based on Danger Levels may be performed in different ways, for example: 1. A Simple Configuration: [0040] i. Trigger backup on schedule--with Low Danger Level [00411 ii. Trigger immediate backup on some event--with High Danger Level.” Para 0042 “According to this configuration, backup will periodically occur on preset schedule (e.g., nightly) when a low danger level is detected. However, when a high danger level (local or global) is detected based upon one or more monitored events, the system will initiate an immediate backup.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method assign backup data to one of a plurality of deduplication nodes of Guo to include 
The motivation would have been to automated backup system that can be more effective and efficient in handling data backup during level of importance of data.

Guo in view of Makhov does not disclose:
extracting from one or more data sources metadata associated with an instance of malware
determining a sensitivity level for an instance of data by comparing the metadata associated with the instance of malware to metadata associated with the instance of data 

Polyakov discloses:
extracting from one or more data sources metadata associated with an instance of malware (Col. 11 Lines 48-58 “The server system (e.g., with Front End Server 132 in FIGS. 1 and 4) receives (612), from a client, metadata for a plurality of suspicious files detected at the client, where the suspicious files are files for which the client was unable to conclusively determine a security status. 
determining a sensitivity level for an instance of data by comparing the
metadata associated with the instance of malware to metadata associated with the instance of data (Col. 11 Line 59- Col. 12 Line 15 “The server system (e.g., with Server Heuristics Module 134 in FIGS. 1 and 4) analyzes (616) the metadata using threat-identification information. In some aspects, the threat- identification information is not available at the client (e.g., the threat- identification information private virus definitions or heuristics that are too computationally intensive to run at the client computer without substantial negative impacts on user experience). After analyzing the metadata, the server system identifies (618) a subset of the suspicious files as potentially malicious files based on the results of the analysis and the server system (e.g., with Client Data Retrieval Module 136) requests (620) authorization to receive the potentially malicious files from the client. In response to the request, upon authorization for the server system (e.g., by File Transfer Authorization Module 124 in FIGS. 1 and 2) to receive the potentially malicious files from the client, the server system automatically receives (622) one or more potentially malicious files from the client, where transmission of the one or more potentially malicious files from the client to the server system was authorized (e.g., by security personnel such as a Col. 12 Line 16-42 “In some aspects, authorization for the server system to receive a respective potentially malicious file from the client is (624) generated automatically at the client in accordance with a determination that predetermined authorization criteria are met for the respective potentially malicious file (e.g., the predetermined authorization criteria are met when the client determines that the respective potentially malicious file has an internal security rating below a predetermined threshold and/or is not from a storage location that is associated with particularly sensitive information). In some aspects, the server system sends a request for a first potentially malicious file and second potentially malicious file to the client, and the client determines that the first potentially malicious file does not meet the authorization criteria and determines that the second potentially malicious file does meet the authorization criteria. In some aspects, in response to the request for the first and second potentially malicious files, the server system automatically transmits (sends) the second potentially malicious file and blocks transmission of the first potentially malicious files. In some aspects, potentially malicious files whose transmission was blocked are flagged for manual review by a user of the client (e.g., a file security manager at a corporate client reviews any potentially malicious files that have been identified as possibly including sensitive corporate information and the file security manager can make a final determination as to whether or not the blocked file includes sensitive corporate information).”)

The motivation would have been to properly assess metadata to confirm malicious file identified and confidentiality of files as well. 

As per claim 4, Guo in view of Makhov and Polyakov discloses:
The hardware-implemented method of Claim 1, wherein the sensitivity level for the instance of data is determined utilizing metadata associated with the instance of data, as well as additional metadata determined for the instance of data resulting from an analysis of the instance of data (Guo Fig. 2 and 3, Col. 4 Line 46-56, Col. 4 Line 67 - Col. 5 Line 6).

As per claim 7, Guo in view of Makhov and Polyakov discloses:
The hardware-implemented method of Claim 1, wherein the instance of data is added to a queue in response to a creation or modification of the instance of data (Guo Col. 3 Lines 11 -26) and


As per claim 8, Guo in view of Makhov and Polyakov discloses:
The hardware-implemented method of Claim 1, wherein data having a higher level of sensitivity is backed up at a higher frequency when compared to data having a lower level of sensitivity (Makhov para 0036, 0038-0042,
0047, 0052 and 0053, the motivation would have been to have different levels of backup).

As per claim 9, Guo in view of Makhov and Polyakov discloses:
The hardware-implemented method of Claim 1, wherein performing the backup of the instance of data includes sending a copy of the instance of data to a storage area for storage (Guo Col. 2 Liens 59-65 and Col. 8 Lines 30-38).

As per claim 10, Guo in view of Makhov and Polyakov discloses:
The hardware-implemented method of Claim 1, a value is assigned to the instance of data for each instance of metadata associated with the instance of data, the assigned values are summed for the instance of data, and determining the sensitivity level for the instance of data includes identifying the sensitivity level corresponding to the summed value (Guo Col. 4 Line 46-56 “In this example, of the 9 total pieces of metadata, only 2 are used to generate a locality-Col. 4 Line 67 - Col. 5 Line 6 “In some embodiments, generating a locality-sensitive hash key at 202 includes obtaining weights for each metadata in the set and using the weights to generate the locality- sensitive hash key. In various embodiments, weights may be specified or otherwise set ahead of time (e.g., when a storage system is being designed), determined upon installation of the backup system (e.g., so that a company in one business may have different weights compared to another customer in another business, depending upon their backup data and its corresponding metadata), generated on the fly, and/or based on a heuristic analysis (e.g., of the operating policies, the data, and/or the environment).”). 

As per claim 11, the implementation of the hardware-implemented method of claim 1 will execute the computer program product (Col. 1 Lines 50-55) of claim 11. The claim is analyzed with respect to claim 1. 

As per claim 12, Guo in view of Makhov and Polyakov discloses:
Guo Col. 4 Line 46-56 “In this example, of the 9 total pieces of metadata, only 2 are used to generate a locality- sensitive hash key. Specifically, operating system 304 and file type 306 are used. In some other embodiments, one or more of the following pieces of metadata are used: IP address; domain name; hostname; OS version; application; application version; file name; file type; file owner; creation time; modification time; language; format; whether data is text, numeric, alpha- numeric, or graphic; executive/VIP content; backup application; backup protocol; backup format; and/or derived keys from the actual data content.” Col. 4 Line 67- Col. 5 Line 6 “In some embodiments, generating a locality-sensitive hash key at 202 includes obtaining weights for each metadata in the set and using the weights to generate the locality- sensitive hash key. In various embodiments, weights may be specified or otherwise set ahead of time (e.g., when a storage system is being designed), determined upon installation of the backup system (e.g., so that a company in one business may have different weights compared to another customer in another business, depending upon their backup data and its corresponding metadata), generated on the fly, and/or based on a heuristic analysis (e.g., of the operating policies, the data, and/or the environment).”).

As per claim 14, the claim is analyzed with respect to claim 4.

As per claim 17, the claim is analyzed with respect to claim 7.

As per claim 18, the claim is analyzed with respect to claim 8.

As per claim 19, the claim is analyzed with respect to claim 9.

As per claim 20, the claim is analyzed with respect to claim 10.

As per claim 21, the implementation of the hardware-implemented method
of claim 1 will execute the system of claim 21. The claim is analyzed with
respect to claim 1.

6. 	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Makhov, and further in view of Polyakov, and further U.S. Publication No. 20160300227 hereinafter Subhedar.

As per claim 3, Guo in view of Makhov and Polyakov discloses:
The hardware-implemented method of Claim 1, wherein extracting from the one or more data sources metadata associated the instance of malware (Polyakov Col. 11 Lines 48-58)
includes parsing text (Polyakov Col. 10 Lines 6-29) 

Guo in view of Makhov and Polyakov does not disclose:

extracting from the one or more data sources metadata associated the instance of malware including links from the one or more data sources, the one or more data sources including a plurality of news sources, blog posts, and social media posts 

Subhedar discloses:
extracting from the one or more data sources metadata associated the instance of malware including links from the one or more data sources, the one or more data sources including a plurality of news sources, blog posts, and social media posts (para 0003 “In an exemplary embodiment, a computer-implemented method for tracking, predicting, and mitigating Advanced Persistent Threat (APT) attacks in a network includes detecting, from monitoring, events related to one or more subscribed entities, wherein the monitoring includes two or more of analyzing traffic flow, analyzing virtual currency transactions, and monitoring information related to the one or more subscribed entities on the Internet; analyzing the events to determine a likelihood of an attack on a specific subscribed entity of the one or more subscribed entities; and causing mitigation of the attack based on the determined likelihood, wherein the mitigation includes one or more actions in the network relative to the specific subscribed entity. The events can be detected based on historical analysis of previous APT attacks. The
determined likelihood can be reflected by a threat index which provides a probability of the attack on the specific entity based on the analyzing of the Para 0054 “The APT prediction and mitigation process 400 offers a solution to mitigating attacks that is proactive, rather than reactive. Again, the APT prediction and mitigation process 400 can be an SDN application that captures and performs Internet traffic flow analysis, de-anonymize crypto- currency (trace back the crypto currency to system originating/receiving the transaction), and correlates those events with a dynamically recalculating Threat Index (Tl) that utilizes data mined from several entities, to include data publicly 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method assign backup data to one of a plurality of deduplication nodes of Guo in view of Makhov and Polyakov to include extracting from the one or more data sources metadata associated the instance of malware including links from the one or more data sources, the one or more data sources including a plurality of news sources, blog posts, and social media posts, as taught by Subhedar.
The motivation would have been to extract from the one or more data sources metadata associated the instance of malware to properly confirm malicious data sources.

As per claim 13, the claim is analyzed with respect to claim 3.

s 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Guo in view of Makhov, and further in view of Polyakov, and further in view of U.S. Publication No. 20170068812 hereinafter Zhai. 

As per claim 5, Guo in view of Makhov and Polyakov discloses: 
The hardware-implemented method of Claim 1, wherein the sensitivity level for the instance of data (Guo Fig. 2 and 3, Col. 4 Line 46-56, Col. 4 Line 67 -Col. 5 Line 6 and Col. 7 Lines 54-67) 
and results of the comparing include a frequency by which the instance of data is to be backed up (Makhov para 0038-0042) 

Guo in view of Makhov and Polyakov does not disclose: 
sensitivity level for the instance of data indicates a risk of the instance of data being susceptible to one or more instances of malware 

Zhai discloses: 
sensitivity level for the instance of data indicates a risk of the instance of data being susceptible to one or more instances of malware (para 0003 “An intelligent terminal stores a great deal of personal data including an address book, short message service messages, call records, photos, videos, and the like. The personal data constitutes a significant personal information asset of a user. Each type of personal data (for example, the address book) generally includes many data items (such as multiple contacts, multiple short message  Para 0005 “first aspect of the embodiments of the present application provides a data access control method and apparatus, and a terminal, including: acquiring a request for accessing data on a second APP by a first APP, where the data on the second APP includes multiple data items, and each data item in the multiple data items has a respective privacy level, determining a reliability level of the first APP and the privacy level of each data item of the data, to be accessed by the first APP, on the second APP, and determining, for each data item in the multiple data items according to the reliability level of the first APP and the privacy level Art Unit: 2491 of each data item, a responding and processing manner of the request for the data on the second APP, where the responding and processing manner includes one or more manners of returning a data item that the first APP requests to access, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method assign backup data to one of a plurality of deduplication nodes of Guo in view of Makhov and Polyakov to include sensitivity level for the instance of data indicates a risk of the instance of data being susceptible to one or more instances of malware, as taught by Zhai.
The motivation would have been to provide a data access control method that effectively prevent a data item of a high sensitivity level of an application from being disclosed or stolen (Zhai para 0004).

As per claim 15, the claim is analyzed with respect to claim 5.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/GARY S GRACIA/Primary Examiner, Art Unit 2491